Per Curiam:

That the purpose of the pamphlet, published by respondent, was to attract persons, residing outside the State of Nevada, and citizens of other states and counties, to come to this state for the ultimate purpose of applying to its courts for divorce, through the agency of the respondent as an attorney, in order that he might profit financially thereby, is too manifest to require other than the bare *590statement. That the object of the advertisements quoted was to extend the circulation of the pamphlet is equally obvious. This method of advertising is highly reprehensible and contrary to the ethics of the legal profession, as universally recognized. Even if statements contained in the pamphlet were not open to question, either as to fact or law, nevertheless, the purpose for which the pamphlet was issued and the advertisements published merits a severe rebuke.
The pamphlet, however, contains statements that, to say the least, are misleading. It is not true that the laws of this state permit a divorce "upon almost any-charge from which lack of harmonious relations may be reasonably inferred. ” It is not true that the testimony of the plaintiff in a divorce case whether or not there be a "real contest” can be heard "before the judge in private chambers.” The testimony in divorce proceedings must be before the court. An action for the dissolution of the bonds of matrimony, whether contested or not, is not a proceeding that a judge can hear in chambers. Even if we were to accept the explanation of respondent that he only intended to convey the information that in uncontested cases the court could hold sessions in the private chambers of the judge, nevertheless, that would not be the meaning which the layman would naturally place upon the language used.
Petitioners have attacked the correctness of a number of statements contained in respondent’s pamphlet as to the law of this state upon the subject of divorce; but we do not deem it essential in this proceeding to determine these questions. It would be sufficient to rest our condemnation of the conduct of the respondent upon the pamphlet and advertisements upon a bare recital of the same without comment. They speak for themselves and are unworthy the high calling that respondent has followed, as he says, for twenty years. The courts of Nevada were established and are maintained for the protection of her citizens and citizens of other states and countries having dealings with the citizens of this state. *591An attorney who, for purposes of personal gain, seeks to make the courts of this state a clearing house for the domestic woes, real or imaginary, of the country at large, is certainly guilty of' misconduct. (Comp. Laws, 2625; People v. MacCabe, 18 Colo. 186, 32 Pac. 280, 19 L. R. A. 231, 36 Am. St. Rep. 270; People v. Taylor, 32 Colo. 250, 75 Pac. 914; Ingersoll v. Coal Creek Coal Co., 117 Tenn. 263, 98 S. W. 178, 9 L. R. A. (N. S.) 282, 295, 119 Am. St. Rep. 1003; People v. Goodrich, 79 Ill. 148; 4 Cyc. 911.)
In People v. MacCabe, supra, the Supreme Court of Colorado, by Mr. Justice Elliott, said:
"The ethics of the legal profession forbid that an attorney should advertise his talents or his skill as a shopkeeper advertises his wares. An attorney may properly accept a retainer for the prosecution or defense of an action for divorce when convinced that his client has a good cause. But for any one to invite or encourage such litigation is most reprehensible. The marriage relation is too sacred; it affects too deeply the happiness of the family; it concerns too intimately the welfare of society; it lies too near the foundation of all good government — to be broken up or disturbed for slight or transient causes.
"In the present case we are not called upon to deal with a matter of ordinary advertising, but with a peculiar kind of advertising. Respondent did not advertise for business openly, giving his name and office address. His advertisement was anonymous and well calculated to encourage people to make application for divorces who might otherwise have refrained from so doing. When a lawyer advertises that divorces can be legally obtained very quietly, and that such divorces will be good everywhere, such advertisement is a strong inducement— á powerful temptation — to many persons to apply for divorces who would otherwise be deterred from taking such a step from a wholesome fear of public opinion. * * * The advertisement published by respondent, to the effect that divorces could be legally obtained very quietly which should be good everywhere, was the more mischievous because anonymous. Such an advertisement *592is against good morals, public and private; it is a false representation and a libel upon the courts of justice.
"Divorces cannot be legally obtained very quietly which shall be good anywhere. To say that divorces can be obtained very quietly is equivalent to saying that they can be obtained without publicity. Every lawyer knows that to obtain a legal divorce a public record must be made of the proceeding; the complaint must be filed; the summons must issue; process must be served upon the defendant either personally or by publication in a public newspaper; proof must also be taken; and a decree must be publicly rendered by the court having jurisdiction of the proceeding. All these public proceedings the statute imperatively requires, and for a lawyer by. an advertisement to indicate that such public proceedings can or will be dispensed with by the courts having jurisdiction of such cases is a libel upon the integrity of the judiciary that cannot be overlooked when brought to our notice.
" In the case of People ex rel. v. Brown, 17 Colo. 431, 30 Pac. 338, this court said: 'When this court grants a license to a person to practice law, the public, and every individual coming in contact with the licensee in his professional capacity, have a right to expect that he will demean himself with scrupulous propriety, as one commissioned to a high and honorable office. A ' person enjoying the rights and privileges of an attorney and counselor at law must also respect the duties and obligations of the position. ’
" The case of People ex rel. v. Goodrich, 79 Ill. 148, was a disbarment proceeding under statutes from which ours were undoubtedly borrowed. Among other things, the complaint against Goodrich set forth that he had published advertisements without signature,. representing that he could procure divorces without publicity, and by such advertisements solicited business of that character by communication through a particular postoffice box. The Goodrich case, though similar to the one before us, was more aggravated in some respects. Mr. Justice Bresse, in delivering the opinion of the court, said: 'This *593court, having power, by express law, to grant a license to practice law, has an inherent right to see that the license is not abused, or perverted to a use not contemplated in the grant. In granting the license it was on the implied understanding that the party receiving it should, at all times, demean himself in a proper manner, and if not reflecting honor upon the court appointing him, by his professional conduct, he would at least abstain from such practices as could not fail to bring discredit upon himself and the court. * * * The morals of defendant’s professional conduct deserves special notice. He makes divorce cases a specialty. How many persons in our broad land weary of the chain that binds them? How many are eager to seize upon the slightest twig that may appear to aid them in escaping from a supposed sea of troubles, in which wedded life has immersed them? How many are fretting under imaginary ills, and what better devices than those practiced by this defendant could be contrived to increase these disquietudes, and stimulate to effort, by perjury, if need be, to free themselves from their supposed unhappy condition? Is it desirable that divorce cases should accumulate in our courts? If so, the defendant is justified in the means he has used, and is using, to that end. An honorable, high-toned lawyer will always aid a deserving party seeking a divorce, as coming strictly within his professional duties. He will render the aid, not solicit the case; and he will, in all things regarding it, act the man, and respect, not only his own professional reputation, but the character of the courts, and discharge the unpleasant duty in all respects as an honorable attorney and counselor should do. ’ ”
While this proceeding presents to the court a situation demanding punitive action, and while the higher interests of the public must not be underestimated, the effect upon the respondent of any action by this court must not be lost sight of and should be given impartial consideration. An attorney is required to spend years in preparation for the practice of his profession, and this, *594together with his years of experience, is, very often, his greatest asset.
Chief Justice-Marshall, in Ex Parte Burr, 9 Wheat. 529, 6 L. Ed. 152, covered the situation fully in the following apt words: "On the one hand, the profession of an attorney is of great importance to an individual, and the prosperity of his whole life may depend on its exercise. The right to exercise it ought not to be lightly or capriciously taken from him. On the other, it is extremely desirable that the respectability of the bar should be maintained, and that its harmony with the bench should be preserved. For these objects, some controlling power, some discretion ought to reside in the court. This discretion ought to be exercised with great moderation and judgment; but it must be exercised; and no other tribunal can decide, in a case of removal from the bar, with the same means of information as the court itself.”
As some extenuation of the respondent’s unprofessional conduct, it appears that, when the bar association of Reno called his attention to the fact that his methods of advertising were condemned by the association, he discontinued the objectionable advertising in newspapers and theater programs and has since refrained from the same. As this is the first case of this character that has been brought to the attention of this court, we are disposed to be lenient with the respondent.
It is ordered that the respondent be, and he hereby is, suspended from the practice of the law for a period of eight months and until further order of this court, and that he pay the costs of this proceeding.